DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo (CN 109302552 A, 10/15/2021 IDS citation 2, English machine translation attached).
With regard to claim 1: Vivo discloses an electronic device which has a concealable camera (a mobile phone, shown in Figure 2, that includes camera assembly shown in Figure 1 with camera module 20); comprising a shell (housing 10); an image capturing assembly 20 and a retractable reflecting component 30 arranged in the shell, wherein an opening 111 through which the reflecting component extends out of the shell is formed in the shell; and the reflecting component is configured to, during camera image capturing, extend out though the opening and reflect a received mirror image onto the image capturing assembly for imaging of the image capturing assembly (see ¶0025-0026).
With regard to claim 2: The electronic device of Vivo includes a rotating member 50 configured to drive the reflecting component to rotate when the reflecting component extends out of the shell (see ¶0031-0033).
With regard to claim 3: The reflecting component of Vivo is configured to include a retractable member (40) and a reflecting member (combination of 30 and 32, see ¶0037 indicating that 32 may be a reflective prism); wherein the retractable member is configured to drive the reflecting member to extend out of or retract into the shell through the opening (see ¶0034).
With regard to claim 4: In Vivo one end of the rotating member is connected with the reflecting member (via the mounting of gear 53 on the reflecting component) and the other end of the rotating member is connected with the retractable member (the motor portion of the rotating member is attached to the bracket 43
With regard to claim 5: The reflecting member of Vivo comprises a protective housing (outer portion 30, in which opening 31 is formed) and a reflecting mirror (the reflective surface of element 32) positioned in the protecting housing (per ¶0037), with the protective housing being connected with one end of the rotating member (by attachment of gear 52 around the outer portion of the reflecting member).

With regard to claim 11: Vivo discloses a concealable camera (a camera assembly shown in Figure 1 with camera module 20, which is intended for installation in a mobile phone); comprising an image capturing assembly 20 and a retractable reflecting component 30 which is configured to, during image capturing, extend out and reflect a received mirror image onto the image capturing assembly for imaging of the image capturing assembly (see ¶0025-0026).
With regard to claim 12: The camera of Vivo includes a rotating member 50 configured to drive the reflecting component to rotate when the reflecting component extends out of the shell (see ¶0031-0033).
With regard to claim 13: The reflecting component of Vivo is configured to include a retractable member (40) and a reflecting member (combination of 30 and 32, see ¶0037 indicating that 32 may be a reflective prism); wherein the retractable member is configured to drive the reflecting member to extend out or retract (see ¶0034).
With regard to claim 14: In Vivo one end of the rotating member is connected with the reflecting member (via the mounting of gear 53 on the reflecting component) and the other end of the rotating member is connected with the retractable member (the 43 per ¶0033-00034 and Figure 1).
With regard to claim 15: The reflecting member of Vivo comprises a protective housing (outer portion 30, in which opening 31 is formed) and a reflecting mirror (the reflective surface of element 32) positioned in the protecting housing (per ¶0037), with the protective housing being connected with one end of the rotating member (by attachment of gear 52 around the outer portion of the reflecting member).

With regard to claim 19: Vivo discloses a mobile phone which has a concealable camera (the device is referred to as a “terminal device”, a term which explicitly includes mobile phones per ¶0004, and as shown in Figure 2 the device is a smartphone, that includes camera assembly shown in Figure 1 with camera module 20); comprising a shell (housing 10); an image capturing assembly 20 and a retractable reflecting component 30 arranged in the shell, wherein an opening 111 through which the reflecting component extends out of the shell is formed in the shell; and the reflecting component is configured to, during camera image capturing, extend out though the opening and reflect a received mirror image onto the image capturing assembly for imaging of the image capturing assembly (see ¶0025-0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-10, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Ye (CN 109873938 A, English machine translation attached).
With regard to claims 6-7: Vivo does disclose that the rotating member is a rotating motor 51 with a rotating shaft (see ¶0033) which engages with a driven gear element to cause the reflecting mirror to rotate. Vivo does not disclose that the electronic device has a first rotating shaft arranged in the protective housing, with the 
Ye teaches a configuration for transmitting rotational movement to a rotating element in a camera which is configured to emerge from and retract into the body of a mobile device.  In Ye a first rotating shaft 550 is arranged within a moving housing 310 to interface with an end of the rotating element (320) and drive the same to rotate, while a second shaft 520, extending directly from a motor 510 which is fixed within the shell of the electronic device, is configured to interface with the first shaft via gear connection between 530 and 540 to drive the rotating element.  Ye teaches that this configuration allows for the rotational drive shaft to be combined with an extra extension limiting member 700 to improve the precision of the extension movement (see ¶0050).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Vivo to use the motor arrangement of Ye, with a motor mounted to the main shell of the device driving a second shaft which interfaces with a first shaft provided in the protective housing which is extended with the reflective member, in order to improve the precision of the extension/retraction via the inclusion of a limiter connected between the shafts. 
With regard to claim 8: Vivo discloses that the retractable member is a stepper motor 41 (see ¶0034), in order to keep precise control of the movement of the elements.  Vivo discloses that a linear shaft 42
With regard to claim 9: Vivo discloses that the second rotating shaft can drive the reflecting component through a range of angles from 0° to 360°.  See ¶0028.
With regard to claim 10: In the combination a bump is formed on the sidewall of the second rotating shaft of the rotating motor with a groove matched with the bump formed on surface of the first rotating shaft that faces the rotating motor.  The bump being one or more of the teeth formed on gear 530 and the groove being the space between the teeth of gear 540.

With regard to claims 16-17: Vivo does disclose that the rotating member is a rotating motor 51 with a rotating shaft (see ¶0033) which engages with a driven gear element to cause the reflecting mirror to rotate. Vivo does not disclose that the electronic device has a first rotating shaft arranged in the protective housing, with the protective housing being connected with one end of the rotating member through the first shaft, or that the motor shaft interfaces with such a first shaft in a way which causes the rotation of the reflecting mirror.
Ye teaches a configuration for transmitting rotational movement to a rotating element in a camera which is configured to emerge from and retract into the body of a mobile device.  In Ye a first rotating shaft 550 is arranged within a moving housing 310 to interface with an end of the rotating element (320) and drive the same to rotate, while a second shaft 520, extending directly from a motor 510 which is fixed within the shell of the electronic device, is configured to interface with the first shaft via gear connection between 530 and 540 to drive the rotating element.  Ye teaches that this configuration 700 to improve the precision of the extension movement (see ¶0050).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the system of Vivo to use the motor arrangement of Ye, with a motor mounted to the main shell of the device driving a second shaft which interfaces with a first shaft provided in the protective housing which is extended with the reflective member, in order to improve the precision of the extension/retraction via the inclusion of a limiter connected between the shafts. 
With regard to claim 18: Vivo discloses that the retractable member is a stepper motor 41 (see ¶0034), in order to keep precise control of the movement of the elements.  Vivo discloses that a linear shaft 42 is arranged at one end of the stepper motor an cooperates with the rotating member (moving the rotating member in and out of the shell) while the other end of the stepper motor is fixedly arranged in the shell. Vivo further discloses that the second rotating shaft can drive the reflecting component through a range of angles from 0° to 360° (see ¶0028) and in the combination a bump is formed on the sidewall of the second rotating shaft of the rotating motor with a groove matched with the bump formed on surface of the first rotating shaft that faces the rotating motor (the bump being one or more of the teeth formed on gear 530 and the groove being the space between the teeth of gear 540.)

With regard to claim 20: Vivo disclose that after image capturing is completed, the retractable reflecting component is configured to retract into the shell through the opening in the shell (see ¶0049).  
Vivo teaches that during image capturing the image capturing assembly can be positioned either on the bracket such that it slides with the bracket during extension and retraction or can be positioned in the shell, where it will not slide during an image capturing operation (see ¶0040 indicating that either configuration is able to be adopted).  Vivo however does not go into detail regarding the image capturing assembly, does not explicitly disclose the presence of a circuit board, and does not teach a particular reason why a person having ordinary skill in the art at the time of filing would have adopted the alternate configuration in which the image capturing assembly is not positioned on the sliding member.
Ye teaches that an image capturing module requires connection with other elements of a mobile device through a flexible circuit board (see ¶0058) and also teaches that configuring such a circuit board to allow for motion can potentially interfere with other components of an extension/retraction system
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera system of Vivo such that the image capturing assembly is positioned fixedly in the shell to not move during retraction or extension of the retractable reflecting component in order to allow for the connection of the imaging component to the mobile phone circuitry with a circuit board that will not interfere with movement of the retractable reflecting component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852